Citation Nr: 0308245	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1999, from 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection for PTSD and assigned a 10 percent evaluation 
effective from February 11, 1998.  In January 2000 the RO 
corrected the effective date to February 11, 1999.  

The veteran's representative has included the issue of 
entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

In August 2001, the veteran submitted medical records from 
Tri City Medical Center showing treatment in September 2001 
for vertigo and January 2000 records from the Hearing 
Centers.  It appears that the veteran is submitting a claim 
based on these records and referral is made to the RO for 
clarification from the veteran and whatever development is 
deemed appropriate.  

Although the veteran had requested a hearing before a 
Veterans Law Judge at the RO, in July 2000 he withdrew in 
writing his request.  The veteran was also contacted in 
October 2002 regarding clarification of his hearing request 
and he again stated that he was canceling his request for a 
Travel Board hearing.  Regulations provide that an appellant 
may withdraw a hearing request at any time before the date of 
the hearing.  See 38 C.F.R. § 20.704(e) (2002).


FINDING OF FACT

PTSD is productive of occupational and social impairment with 
no more than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103a, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records are negative for complaints, findings 
or diagnosis of PTSD.  

The veteran submitted a claim on February 11, 1999 seeking 
service connection for PTSD.  He felt that he had symptoms of 
PTSD and reported being under the care of a therapist at the 
Vista Vet Center since June 1989.  

He was afforded a VA Compensation and Pension (C&P) 
examination in March 1999.  The veteran stated that he was 
terrified for the entire one year period he was in Vietnam.  
He was on the receiving end of incoming mortar and rocket 
fire.  He also saw a bus blown up by a 500 pound bomb rigged 
as a booby trap and saw the aftermath, the torn apart bodies, 
of the people killed.  He lost three comrades to death around 
Vietnam.  He was nearby when a large deposit of C4 blew up in 
a mess hall and 27 men died in the explosion.  

His job was transporting gasoline, explosives and acetylene 
and oxygen tanks up and down Vietnam.  There was an occasion 
when he was driving to a base at night and the military 
police forced him to stop.  He later learned that had he 
continued he probably would have died as the base had been 
destroyed over night.  The veteran also reported seeing UFOs.  

The VA examiner noted that a review of the service medical 
records found no psychiatric work-up.  The veteran was in 
weekly therapy at the Vista Vet Center and had been spending 
about an hour a week for about a year talking about Vietnam.  

He had not been hospitalized for a psychiatric condition, had 
not received medication or been seen by a psychiatrist for 
PTSD.  He had been working for 19 years.  The frequency of 
his symptoms was moderate and there were no remissions.  

The veteran complained of nightmares about three times a week 
of Vietnam material.  He was anxious all the time; had an 
increased startle reaction and hypervigilance.  He had a 
tendency to isolate and withdraw.  He had irritability but no 
temper tantrums.  He avoided movies with strong violent 
content.

The veteran reported being able to sleep seven hours a night 
with occasional night sweats on the same night when he has a 
nightmare.  The rainy season was worse than the dry season.  
There were rare periods of depression.  He denied having 
panic attacks, agoraphobia, paranoia, hallucinations and 
suicidal ideation.  There was isolation, withdrawal and 
emotional blunting.  He reported that for the first five 
years after returning from Vietnam he had shaking spells in 
which the family had to hold him down on the bed.  There was 
no history of drug or alcohol abuse.  

The VA examiner judged that the veteran gave sufficient 
symptoms of PTSD to warrant the diagnosis. 

The clinical findings were that the veteran was oriented to 
time, place and person.  He was not clinically anxious and 
not clinically depressed.  His memory was intact for both 
recent and distant events.  His judgment and insight were 
within normal limits.  He denied hallucinations, ideas or 
reference.  The examiner did not see abnormal neurological 
movements.  

The diagnosis was PTSD.  The Global Assessment of Functioning 
(GAF) was 75 and for the prior year at the same time was 75.  

A therapist, JC (initials), at the Vista Vet Center wrote in 
June 1999 that the veteran began his involvement in treatment 
for PTSD in June 1998.  He currently was attending group 
therapy once a week and individual counseling once a week.  
The veteran reported many traumatic incidents during his 
period of Vietnam to include being involved in firefights 
while on perimeter patrols and on convoys.  He was also used 
as a "tunnel rat" and required to find and destroy tunnels 
dug by the enemy.  His most significant issue of trauma 
revolved around his being wounded by a bomb while in the mess 
hall on a base which killed 27 soldiers.  He was severely 
wounded and received the Purple Heart for his injuries.  

After evaluation, JC found that the veteran met DSM-IV 
criteria for PTSD.  He experienced regular nightmares and 
very intrusive, distressing thoughts related to Vietnam.  He 
had dissociative flashbacks, avoided thoughts related to the 
war and had disrupted sleep.  He also had decreased 
concentration, hypervigilance and exaggerated startle 
response.  He was currently employed and had maintained 
employment since the war.  Aside from the relationship with 
his wife, he remained socially isolated.  

In a July 1999 rating decision the RO granted service 
connection for PTSD and assigned a 10 percent evaluation.  

The veteran disagreed with the evaluation assigned and 
claimed that his condition was much worse.  He claimed that 
he received shrapnel wounds to his ears and that he was still 
having bad, bad memories of what happened to him which caused 
sleepless nights and depression.  He claimed that he had been 
seeing JC at the Vista Vet Center since April 1998.

Records received from the Vista Vet Center show that the 
veteran completed a veteran information form in June 1998 and 
requested a PTSD evaluation.  After evaluation, the 
assessment in July 1998 was that he presented with symptoms 
consistent with DSM-IV diagnostic criteria for PTSD.  He had 
evidence of thought disorder and reported visual 
hallucinations.  

He complained of frequent vivid nightmares related to combat.  
He was a Purple Heart recipient for wounds sustained in 
combat.  He had intrusive combat related thoughts.  He 
isolated socially and had interpersonal problems, 
particularly with his marriage.  He was diagnosed with PTSD 
and rule out Psychosis.  His GAF was 60.  

He began individual supportive counseling biweekly and at 
times monthly but then was seen on a weekly basis beginning 
approximately in January 1999.  Then in March 2000, the 
counseling appointments were biweekly.  In November 2000 he 
reported experiencing audio and visual hallucinations that 
were religiously based.  In May 2001 he was to return on an 
as needed basis.

He expressed concern over his war experiences, finances, 
marriage, work, his claim for an increase and the claims 
process.  He related having audio and visual hallucinations 
that were religiously based.  He also reported having 
nightmares about the war.  The diagnoses included PTSD; 
psychosis, not otherwise specified; rule out delusional 
disorder; rule out psychosis; possible thought disorder and 
anxiety. 

A VA consultation report completed by VA social workers for 
PTSD (PCT) dated in February 2001 shows that the veteran was 
referred by the Vet Center for medication management.  He was 
employed at that time.  His symptoms were anger outbursts; 
physical shaking; anxiety; no recollection of trauma, 
nightmares, three to four times a week; sleep disorder, 2 or 
three times a night; hypervigilance, flashbacks, social 
isolation, auditory and visual hallucinations.  The veteran 
stated he was abducted by a UFO during his time in Vietnam.  
The other symptoms did not occur until he came home.  He had 
audio and visual hallucinations of religious context, as well 
as of his skin bubbling for the last two months.  

He lived with his wife, there were no children.  He worked 
and had limited social networks.  The diagnosis was PTSD and 
rule out schizophreniform disorder.  His GAF was 49.  

In April 2001 he was seen by a VA staff physician for 
medication, however, no medications were prescribed as that 
was the veteran's preference.  The diagnosis was PTSD, 
schizophreniform disorder versus schizotypal personality 
disorder. 

The veteran was afforded a VA C&P examination in October 
2001.  The VA examiner reviewed the clinic notes and found 
the veteran reported angry outbursts, anxiety, nightmares, 
insomnia, hypervigilance and flashbacks.  In addition, 
psychotic symptoms of delusions and religious hallucinations 
were reported.  

Diagnoses were PTSD and rule out schizophrenia versus 
schizotypal personality disorder.  The clinic notes showed 
that over time, the symptoms were in good control, despite no 
medications.  The veteran did not want to take medications.  

The veteran reported that he had been in treatment at the Vet 
Center for two years, but did not take any medications and 
was adverse to such.  When asked to describe any psychiatric 
symptoms he was experiencing, the veteran reported visual 
hallucinations of religious context with little auditory 
complement.  He believed that he might have been abducted by 
a UFO while in Vietnam and that these symptoms were related 
to some sort of brain implant he might have received during 
the abduction.  

He did not spontaneously mention any PTSD-type symptoms but 
when queried he stated that he usually slept well but 
occasionally woke in a cold sweat with a feeling that evil 
forces from the past were trying to take him over.  
Otherwise, the veteran reported that his sleep was good, 
energy was good except when his vertigo was bothering him.  
He was not bothered by sustained depression.  He was rarely 
afraid or emotional anxious.  He did not experience intrusive 
thoughts concerning his Vietnam experiences.  

When asked about flashbacks, the veteran repeated the 
religious hallucinatory experiences.  He did not believe that 
there was an emotional residual of his Vietnam experiences.  
He stated that he tended to react with agitation upon hearing 
loud noises.  
This was a problem, as he lived near a military base that had 
been more active recently because of the terror war.  The 
noise interfered with his sleep at times and caused him to be 
upset.  He had called the base requesting that they not do so 
at night.  

The veteran described difficult experiences in Vietnam as 
often under mortar attack and the mess hall explosion.  He 
then went on to indicate other traumatic experiences over the 
past including mostly before military service.

The veteran had worked for the Post Office for 22 years and 
stated that his career had been good.  The veteran denied 
that his symptoms had any impact on function at work.  He had 
been able to work fairly well, but sometimes physical 
tremulousness caused him to drop stuff.  The veteran had 
several hobbies he enjoyed doing.  He also participated and 
helped out in church activities.  He did not report any 
difficulties or anxiety attacks when he was in groups or 
crowds.  

Clinical findings were that his thoughts were fairly well 
organized.  He appeared to be obsessively cheerful.  His 
social manner and mannerisms were somewhat peculiar.  He did 
not appear to be hallucinating during the examination.  
Mental status test results were reported.  

The diagnoses were PTSD with possible mild residual symptoms 
and schizotypal personality disorder versus chronic 
schizophrenia.  The examiner found that the above two 
impairments appeared to bear no causative relationship to 
each other.  When considered independently, the GAF score for 
PTSD was 68.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).

The laws and regulations governing the evaluation of mental 
disorders were changed, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 




When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).

The regulations in 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms and provides objective criteria.  

The regulations provide that a 10 percent disability 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002). 

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and a supplemental statement of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

In May 2001 the appellant was advised of the provisions of 
the VCAA, the evidence necessary to establish entitlement, 
what had been done on his claim, what information or evidence 
he needed to submit and what VA would do to assist him.  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The RO has secured medical treatment 
records and afforded the veteran VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Initial increased evaluation

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  

The Board notes that the veteran disagreed with the initial 
evaluation assigned. When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, separate 
ratings might be warranted for separate periods of time, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

The percentage rating for the veteran's PTSD is based on the 
degree of impairment of his social and industrial 
adaptability.  Clearly, the veteran is competent to allege 
that he is worse, and that he has functional impairment.  
However, the Board concludes that the evidence established by 
competent professionals is more probative than the veteran's 
statements.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL Of MENTAL 
DISORDERS (4th ed.) (DSM IV), p.32.] Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  

GAF scores ranging from 71 to 80 reflect symptoms, if 
present, are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  

Scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). DSM III-R (1987), DSM IV.

The Board has considered whether the veteran is entitled to a 
disability rating greater than 10 percent since service 
connection was granted and an initial 10 percent evaluation 
was assigned.  The Board finds that the overall disability 
picture does not more nearly approximate the criteria for a 
30 percent rating.  38 C.F.R. § 4.7 (2002).

The GAF scores shown in the medical evidence have ranged from 
75 to 49.  An evaluation at the Vista Vet Center in July 1998 
provided a GAF score of 60, but in addition to PTSD, rule out 
psychosis was also diagnosed.  The Board notes, however, that 
at the VA examination in March 1999 a GAF score of 75 was 
assigned for PTSD.  This reflects symptoms, if present, are 
transient and expectable reactions to psychosocial stressors.  
When seen by VA social workers for consultation in February 
2001 he was diagnosed with PTSD and rule out schizophreniform 
disorder and a GAF of 49 was assigned.  When, at a VA C&P 
examination in October 2001, the examiner was asked, if 
possible, to assign a GAF score independently for PTSD, the 
score was 68.  This reflects mild symptoms.  Thus, when GAF 
scores have been assigned independently for PTSD, the scores 
reflect mild or transient symptoms.  

The PTSD C&P examinations in March 1999 and October 2001 do 
not show actual symptoms resulting in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  In March 1999 he was oriented, his memory was intact 
for both recent and distant events, and he was able to sleep 
seven hours a night.  He was not clinically anxious or 
clinically depressed.  




In October 2001, he did not report problems with sleeping or 
with energy.  He was not bothered by sustained depression and 
was rarely afraid or emotionally anxious.  

The examiner noted that clinic notes showed that his symptoms 
were in good control despite no medications at the veteran's 
request.  In addition, he stated that his long term career at 
the Post Office had been good and denied that his symptoms 
had any impact on function at work.  

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 C.F.R. § 
3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In accordance with the reasons and bases as detailed above, 
the Board finds the evidence in this case shows that PTSD 
does not meet or more closely approximate the criteria for an 
increased evaluation.  In sum, the evidence supports no more 
than a 10 percent rating for the veteran's service-connected 
PTSD.

Although the Board has also considered the provisions of 
Fenderson pertaining to staged ratings, staged ratings are 
not warranted in this case.  The evidence does not show 
disability warranting more than a 10 percent rating during 
any period under consideration, even in light of 38 C.F.R. § 
4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96. 

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his PTSD 
since service connection was granted to the present.  The 
Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The record in this case does not demonstrate that PTSD 
markedly interferes with employment or that the veteran has 
required frequent periods of hospitalization for this 
disability.  In October 2001, the veteran was working at the 
Post Office where he had been for 22 years.  He has not 
reported that he has required any hospitalization for this 
disability.

The evidence of record does not reflect any factor which 
takes the veteran outside of the norm, or which presents an 
exceptional or unusual disability picture.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

